                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION




  SIEMENS PRODUCT LIFECYCLE                             §
  MANAGEMENT SOFTWARE INC.,                             §
                                                        §
          Plaintiff,                                    §
                                                        §      Civil Action No.: 4:18-cv-00109
  v.                                                    §
                                                        §
  MERCURY METAL FORMING                                 §
  TECHNOLOGIES, LLC,                                    §
                                                        §
          Defendant.

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

the matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On September 26, 2018, the report of the Magistrate Judge (the “Report”) (Dkt. #17) was entered,

containing proposed findings of fact and recommendations that Plaintiff Siemens Product

Lifecycle Management Software Inc.’s (“Plaintiff”) Motion for Default Judgment (the “Motion”)

(Dkt. #8) against Defendant Mercury Metal Forming Technologies, LLC (“Defendant”) be

granted. See id.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       This lawsuit seeks damages for breach of a settlement agreement, copyright infringement

pursuant to 17 U.S.C. § 501, et seq., and circumvention of copyright protection systems pursuant
to 17 U.S.C. § 1201, et seq. After Plaintiff filed a copyright infringement suit against Defendant

in January 2014, based on Defendants unlicensed use of Plaintiff’s proprietary NX® software

product (the “NX Software”) (see Case No. 4:14-cv-00002-DDB, E.D. Tex), Plaintiff obtained a

default judgment in the amount of $167,500.00. Thereafter, Plaintiff and Defendant entered into a

Settlement Agreement and Release (the “Settlement Agreement”) (Dkt. #10 at 12) whereby

Defendant agreed to pay $167,500.00, over a period of eighty-four (84) months (the “Payments”)

in exchange for a release for its past infringement and Plaintiff’s agreement not to enforce the

default judgment in exchange. See Dkt. #1 at ¶¶ 6-7. Defendant made three Payments of $2,000.00,

and thereafter, failed to make any further payments, thereby breaching the Settlement Agreement.

Id. at ¶ 8. The Complaint also alleges that Defendant resumed its unlicensed use of Plaintiff’s NX

Software in July 2017. Id. at ¶ 9.

        Plaintiff now seeks the balance of unpaid Payments in the amount of $161,500.00,

damages for willful copyright infringement, as well as reasonable costs and attorneys’ fees

pursuant to the Settlement Agreement. Id. at ¶ 10. The Court held a hearing on the Motion on

June 12, 2018, during which Plaintiff presented argument and evidence in support of its claim

for damages, as well as its efforts to contact Defendant regarding these proceedings. At the

conclusion of the hearing, the Court directed Plaintiff to submit additional evidence in

support of its request for attorneys’ fees and costs. See Dkt. #13. Thereafter, Plaintiff submitted

Plaintiff’s Supplement in Support of Motion for Default Judgment (the “Supplement”) (Dkt.

#15).                                  I.      DISCUSSION

        This lawsuit seeks damages for breach of a settlement agreement, copyright infringement

pursuant to 17 U.S.C. § 501, et seq., and circumvention of copyright protection systems pursuant

to 17 U.S.C. § 1201, et seq. According to the record, Defendant was properly served with the



                                                2
Summons and Complaint. See Dkt. #5. More than twenty-one days have expired since Defendant

was served, and Defendant has not entered an appearance and has not filed any pleadings in this

case. On April 4, 2018, Plaintiff filed a request for Clerk’s Entry of Default (Dkt. #6), which was

entered on April 6, 2018 (Dkt. 7). Accordingly, the procedural requirements of Rule 55 have been

satisfied such that the Court may properly enter default.

        The record establishes that Defendant failed to abide by the terms of the Settlement

Agreement. Defendant paid only $6,000.00, of $167,500.00, of the amount agreed to in the

Settlement Agreement, and thus is in breach. Plaintiff is, therefore, entitled to the amount

remaining due under the Settlement Agreement of $161,500.00, as well reasonable costs and

attorneys’ fees as provided in the Settlement Agreement. See id.

        The record also establishes that Defendant breached the Settlement Agreement by

continuing to use Plaintiff’s proprietary software without a license. Plaintiff here has established

both elements of an infringement claim and has also established that Defendant’s infringement

was willful. Accordingly, Plaintiff is entitled to statutory damages up to $150,000.00. and recovery

of its attorneys’ fees and costs.

        The record further establishes that Plaintiff is entitled to $17,473.20, for attorneys’ fees

and costs of $1,121.78, including filing fees, service costs, and travel for Plaintiff’s counsel.

Pursuant to 17 U.S.C. § 505, the prevailing party in an action for willful copyright infringement

may recover its reasonable and necessary attorneys’ fees and costs. Further, the Settlement

Agreement provides for the recovery of attorneys’ fees in the event of a breach. The Court is

satisfied that the hours expended and the fees charged were reasonable for such services in a

lawsuit of this nature in the Eastern District of Texas.




                                                  3
           Finally, the record establishes that Plaintiff made multiple attempts to contact Defendant

    regarding its breach of the Settlement Agreement and these proceedings (see, e.g., Dkts, #15-2-

    15-5, 16 at 5-6) and also served Defendant with a copy of the Report recommending entry of

    default judgment (see Dkt. #18). Defendant has not entered an appearance in this action, nor timely

    filed written objections to the Report.

                                              II.   CONCLUSION

.          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Default Judgment (Dkt. #8)

    against Defendant Mercury Metal Forming Technologies, LLC (“Defendant”) is GRANTED, and

    a final judgment shall be entered in favor of Plaintiff.

           IT IS SO ORDERED.
           SIGNED this 30th day of October, 2018.




                                              ___________________________________
                                              AMOS L. MAZZANT
                                              UNITED STATES DISTRICT JUDGE




                                                      4
